Citation Nr: 1514082	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  04-43 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right foot and ankle arthritis ("right ankle disability").  

2.  Entitlement to an evaluation in excess of 20 percent for left foot and ankle arthritis ("left ankle disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Wife



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1981 to October 1983.  

This matter comes to the Board of Veteran's Appeals (Board) from a September 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the Board in August 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issue of a clothing allowance has been raised by the record in a September 14, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by severe pain, tenderness, stiffness, weakness and swelling.  There is no evidence of ankylosis.  

2.  The Veteran's left ankle disability is manifested by severe pain, tenderness, stiffness, weakness and swelling.  There is no evidence of ankylosis.  


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 20 percent for right ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1 - 4 .7, 4.10, 4.40, 4.45, 4.71a, DC 5271 (2014).

2.  The criteria for an evaluation greater than 20 percent for left ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1 - 4 .7, 4.10, 4.40, 4.45, 4.71a, DC 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service connected for bilateral ankle disability, manifested by arthritis in the ankles and feet with a rating of 20 percent for each ankle assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran contends that his bilateral ankle disability warrants a higher rating.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's disability was initially evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides for a 10 percent evaluation when there is moderate limitation of motion of the ankle and a 20 percent evaluation when there is marked limitation of motion of the ankle.  A 20 percent rating is the highest possible schedular rating under Diagnostic Code 5271.  A veteran's pain, swelling, weakness, and excess fatigability must also be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet.  App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the Veteran is receiving the highest possible evaluation under Diagnostic Code 5271.  In order for the Veteran to receive a higher evaluation, he would have to be rated under Diagnostic Code 5270, which requires evidence of ankylosis of the ankle.  Upon review of the Veteran's private treatment records and VA examination, he has never been diagnosed with ankylosis of either ankle.  The most recent private treatment notes from the Veteran's private doctor, dated August 2014, diagnosis the Veteran with arthritis of the bilateral ankles manifested by effusion or swelling, tenderness and pain.  Passive range of motion was within normal limits as well as the ligamentous examination bilaterally.  There was no crepitus on range of motion testing bilaterally.  A Disability Questionnaire completed by the Veteran's private doctor, from November 2013, specifically states that the Veteran does not have ankylosis of the ankles.  

As such, an increased evaluation for the Veteran's bilateral ankle disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations 

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's symptoms of his bilateral ankle disability are currently manifested by severe pain, stiffness, weakness and swelling, which are contemplated in the applicable rating criteria.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Further, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran a notice letter in April 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
The Veteran was provided a VA examination in September 2009, which is adequate for the purposes of determining the Veteran's current severity of his disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an opinion with supporting rationale, as well as a current diagnosis.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The Veteran also submitted private treatment notes, which discuss the severity of his disability and include a disability benefits questionnaire.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


ORDER

Entilement to an evaluation in excess of 20 percent for a right ankle disability is denied. 

Entitlement to an evaluation in excess of 20 percent for a left ankle disability is denied. 



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


